Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,931831. Although the claims at issue are not identical, they are not patentably distinct from each other because for example the combination of claim 1, 2 and claim 6 in the instant application and claim 1 in the patent teach {a system for communication, comprising: a power supply; a power consumer connected to the power supply through a transmitting device; and at least one processor configured to: 
obtain a first voltage associated with the power supply and a second voltage associated with the power consumer wherein the first voltage is an output voltage of the power supply, and the second voltage is an input voltage of the power consumer {reads on: obtain an output voltage of the power supply and an input voltage of the power consumer} and adjust an operation status of the power consumer at least based on a voltage difference between the first voltage and the second voltage {reads on the output voltage of the power supply and the input voltage of the power consumer} and claim 2 of the instant application reads on the 
The instant application is border than the patent, therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify the instant application by combining claims 1 and 2 to obtain the patent.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 8-13, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Masayuki (JP  2015056830A) in view of Zhu (US 20130290748).

a power supply (Paragraph 20, power supply for supplying power to each of the intercom master units 20); 
a power consumer connected to the power supply through a transmitting device (Paragraph 30; reads on “a power supply unit 31” connected to the lobby power supply 19 by a power supply line PSL “reads on transmitting device); and 
at least one processor configured (Fig. 2, el. 28 and Paragraph 31) to: obtain an output voltage of the power supply and an input voltage of the power consumer (Paragraph 20, 31; the main voltage supplied by power supply 19 is known as in Paragraph 20 and voltage received by sub-unit power supply 31 is measured by voltage measure unit 32 and Paragraph 20, 31-32); and 
adjust an operation status of the power consumer at least based on the first voltage and the second voltage (Paragraph 33; the operation mode is changed “low consumption mode” based on the differences of the supply voltage).  
	Masayuki does not explicitly teach adjust operation based on difference between the output voltage of the power supply and the input voltage of the power consumer.
	Zhu in the same art of endeavor discloses the above limitation (Paragraph 32-33, 37; receive the power supply input voltage of the power-consuming unit 130, and the required voltage Vdac output by the DAC module 156, calculate a voltage difference .DELTA.V between the output voltage Vout/the power supply input voltage and the required voltage Vdac, and output and amplify the voltage difference .DELTA.V. Referring to FIG. 5, in this embodiment, the 
	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Masayuki with Zhu in order to improve the system, and avoid any waste of sources.
Regarding claim 2, Masayuki in view of Zhu teaches, wherein to adjust the operation status of the power consumer, (Paragraph 32); identify a target index from the at least one reference index at least based at least in part on the output voltage of the power supply and the input voltage of the power consumer and adjust the operation status of the power consumer based on the identified target index (Paragraph 33, 58-59).
Regarding claim 3, Masayuki in view of Zhu discloses wherein the mapping table associates the at least one reference index for the power consumer with at least one reference voltage difference, and wherein to identify (Paragraph 33, 59), a target voltage difference corresponding to a voltage difference between the first voltage and the second voltage; and d identify a reference index corresponding to the target voltage difference to be the target index (Paragraph 72-76). 
Regarding claim 5, Masayuki in view of Zhu discloses wherein the at least one processor is further configured to: obtain an input current of the power consumer (Paragraph 20, 31-32).

Regarding claim 9, Masayuki in view of Zhu discloses wherein the operation index of the power consumer is at least associated with a volume of the power consumer or a backlight brightness of the power consumer (paragraph 27, 43, 73, 106).
Regarding claim 10, Masayuki in view of Zhu discloses, wherein the power consumer includes an intercom device (Masayuki :interphone device).
Regarding claim 11, see claim 1 rejection.
Regarding claim 12, see claim 2 rejection.
Regarding claim 13, see claim 3 rejection.
Regarding claim 18, see claim 8 rejection.
Regarding claim19, see claim 9 rejection.
Regarding claim 20, see claim 1 rejection.
Claims 4, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Masayuki (JP 2015056830A) in view of Zhu (US 20130290748) in view of Bogli (US 6, 385547).
Regarding claim 4, Masayuki in view of Zhu discloses, wherein the at least one processor is further configured to: determining that the voltage difference between the first voltage and the second voltage is no less than a threshold value (Paragraph 39-40, 62).
Masayuki in view of Zhu does not disclose wherein upon determining that the voltage difference between the first voltage and the second voltage is no less than a threshold value, send an alarm signal for adjusting a resistance of the transmitting device.  

Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Masayuki with Bogli in order to improve the system, identify a fault and ensure the system works properly. 
Regarding claim 14, see claim 4 rejection.

Allowable Subject Matter
Claims 6-7, 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARIA EL-ZOOBI/Primary Examiner, Art Unit 2652